Opinion on Rehearing.
LAIRY, J.
10. Attorneys for appellees apparently misapprehend the meaning and effect of the opinion of the court in this case. The opinion does not hold that a city does not have power to construct a pumping station in connection with one or more main sewers and to pay the cost thereof by assessments on property benefited. It' does hold that the statute *627under which the proceeding was brought contemplates the formation of sewerage districts which shall include all lots and parcels of land that drain through the main sewer and its collateral connecting branches, and that a separate drainage district must be formed for each main sewer which finds an outlet either into a watercourse directly or through a pumping station or disposal plant. In the case before the court it appears that a main sewer is to be constructed entering the pumping station from the north which, with its tributary sewers, drains a district lying to the north of the proposed pumping station; and that another main sewer from the south is planned to connect by a siphon with said pumping station, which sewer and its connecting tributaries drains a district lying south of the pumping station. The fact that the two districts are separated by a river is not decisive or material. The material thing is that the territory lying south of the pumping station will not be drained through or benefited by any of the sewers to be constructed in the territory lying north of the pumping station, and vice versa. The opinion holds that when two main sewers are to be constructed, which with their tributary sewérs will drain two separate and distinct districts of a city, that a separate drainage district must be formed for each, and that the sewers contemplated by the proceeding in each district must be let and constructed under separate contracts so that the cost of the construction of the sewers in each district may be ascertained and kept separate from the cost of sewers to be constructed in the other district, to the end that the lots and parcels of land in each district may be assessed with the cost of the sewers only which drain the district and benefit the lands located therein..
If it be found necessary in the construction of a deep sewer system under this statute to raise the sewage by *628means of a pumping station in order to afford an outlet, it does not necessarily follow that a separate pumping station would have to be constructed at the mouth of each main sewer, affording an outlet for each sewerage district as suggested by counsel. A single pumping station might provide a. means of outlet for two or more main sewers draining separate sewerage districts. If the costs of constructing such a pumping station were to be paid by assessments it might be necessary to form a separate drainage district for that purpose including all lots and parcels of lands which would be drained by the main sewers to.be connected therewith including their tributaries either present or prospective, and the pumping station might have to be let under a separate contract and the costs apportioned on the lands located within this district in proportion to benefits. The court is not required to decide the question suggested by counsel in argument and what is here said is intended merely as a possible answer to the argument of counsel and not as decisive of any question.
Petition for rehearing overruled.
Note. — Reported in 116 N. E. 584, 117 N. E. 642. Drains: lands subject to inclusion in a drainage district, Ann. Cas. 1915 C 14; property subject to special sewer assessment, Ann. Cas. 1915 D 386. See under (6) 28 Cyc 1122; (10) 28 Cyc 1151.